

116 HR 5833 IH: To amend title XVIII of the Social Security Act to permit the use of certain psychological evaluation via telehealth for Medicare coverage of neurostimulation services for the treatment of chronic pain.
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5833IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to permit the use of certain psychological evaluation via telehealth for Medicare coverage of neurostimulation services for the treatment of chronic pain.1.Permitting certain psychological evaluations via telehealth for Medicare coverage of neurostimulation services for the treatment of chronic pain(a)Permitting use of psychological evaluation via telehealth for purposes of certain coverage of neurostimulation servicesSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following: (x)Use of psychological evaluation via telehealth for purposes of coverage of neurostimulation services for the treatment of chronic painNotwithstanding any other provision of this title, beginning January 1, 2021, for coverage under this part of neurostimulation services, as identified under the National Coverage Determination section 160.7, titled Medicare National Coverage Determination for Electrical Nerve Stimulators, as in effect on January 1, 2020 for the treatment of chronic pain, any requirement for a psychological evaluation prior to receipt of the service may be satisfied through such an evaluation via telehealth..(b)Inclusion of certain psychological evaluations as telehealth servicesSection 1834(m)(4)(F)(i) of the Social Security Act (42 U.S.C. 1395m(4)(F)(i)) is amended by inserting before the period at the end the following: , and, beginning January 1, 2021, shall include psychological evaluations (identified by CPT codes 96130, 96131, 96136, 96137, 96138, and 96139 and any successor codes and additional codes the Secretary determines may be necessary to perform the psychological evaluation furnished prior to the provision of neurostimulation services) furnished prior to the provision of neurostimulation services (as described in section 1834(x)) for the purpose of treating chronic pain. 